DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2020 has been entered.

Status of Claims
This action is in reply to the communications filed on 4/13/2020.  The Examiner notes claims 1-4 & 8-16 are currently pending and have been examined; claim 1 & 3-4 are currently amended.  Please see the Response to Amendments and Response to Arguments sections below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2014-136013 A) in view of Zane et al. (US 2015/0214757 A1), hereinafter Nakamura and Zane, respectively.
Zane is analogous art as it discloses a battery and a battery management unit that performs the same function as protection circuits found in vacuum cleaners.

Nakamura teaches a vacuum cleaner [Fig 1, #1] comprising:
a cleaner main body [Fig 1, #100] having a motor that generates a suction force [Fig 4, #211];
a suction unit that is in communication with the cleaner main body and sucks air and dust based on the suction force [Fig 1, #300];
a battery that supplies power to the motor [Fig 4, #250];
a battery management system (BMS) that detects a status of the battery [Fig 4, #223]; and
a controller that controls an operation of the motor [Fig 4, #222],
wherein, when the motor is operating based on power supplied from the battery [#211 operates with power supplied from #250], the motor is stopped when a of the battery detected by the BMS changes to be less than a reference voltage [¶29 & ¶30 of the translation; the motor is stopped when battery voltage becomes less than a set voltage (i.e. less than the voltage above the second threshold)], and the reference voltage is changed based on a condition of the battery [¶29 of the translation; if #250's capacity has not been increased above the second threshold, a third threshold lower that the second threshold is set], and
wherein when the condition of the battery changes, the reference voltage at which an operation of the motor is stopped is changed from a first voltage to a second voltage that is lower than the first [¶29 of the translation; if #250's capacity has not been increased above the second threshold, a third threshold lower that the second threshold is set],…
Nakamura may not explicitly disclose wherein the condition of the battery changes when a number of times of usage of the battery is increased, wherein the battery comprises a plurality of battery cells; and the first voltage is a voltage that is 75% or more of a voltage of all of the battery cells or a voltage that is 75% or more of a maximum voltage of each of the plurality of battery cells, and wherein the second voltage is a voltage that is 45% or more of the voltage of all of the battery cells or a voltage that is 45% or more of the maximum voltage of each of the plurality of battery cells.
However Zane teaches wherein the condition of the battery changes when a number of times of usage of the battery is increased [¶191 & ¶192, based on a number of charge-discharge cycles (i.e. usage of the battery) the battery state of each #105 can be changed (i.e. the voltage threshold can be 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electric vacuum cleaner's battery management system as disclosed by Nakamura to have the condition of the battery change when a number of times of usage of the battery is increased as disclosed by Zane.  One of ordinary skill in the art would have been motivated to make this modification to monitor and extend the life of the battery [Zane:  ¶113].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery as disclosed by Nakamura to have the battery comprises a plurality of battery cells as disclosed by Zane.  One of ordinary skill in the art at the time of the invention would have been motivated to make this modification since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference voltage as disclosed by Nakamura to be a voltage that is 75% or more of a voltage of all of the battery cells or a voltage that is 75% or more of a maximum voltage of each of the plurality of battery cells, and wherein the second voltage is a voltage that is 45% or more of the voltage of all of the battery cells or a voltage that is 45% or more of the maximum voltage of each of the plurality of battery cells as disclosed by Zane.  One of ordinary skill in the art would have been motivated to make this modification to adjust battery parameters as the condition (i.e. health) of the battery changes [Zane:  ¶136-¶137].
Nakamura may not explicitly disclose wherein a maximum output of the motor is greater than or equal to 600W, wherein a maximum charging voltage of the battery is greater than or equal to 84.8V, and wherein a minimum current to operate the motor is less than 7.1A.
However the Applicant has not disclosed that having a maximum output of the motor is greater than or equal to 600W, or a maximum charging voltage of the battery is greater than or equal to 84.8V, or a minimum current to operate the motor is less than 7.1A solves any stated problem or is for any particular purpose. Moreover, it appears that the battery management system would perform equally well with the motor output, maximum charging voltage of the battery, and minimum current to operate the motor being at different values than claimed (higher or lower). Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the maximum output of the motor greater than or equal to 600W, the maximum charging voltage of the battery greater than or equal to 84.8V, and the minimum current to operate the motor less than 7.1A because the specific values of the maximum motor output, maximum charging voltage of the battery, and the minimum current to operate the motor do not appear to provide any unexpected results
Regarding claim 2 (Original),
Nakamura as modified teaches the vacuum cleaner according to claim 1, wherein the battery comprises a plurality of battery cells, and the BMS manages discharging of each of the plurality of battery 
Regarding claim 3 (Currently Amended),
Nakamura as modified teaches the vacuum cleaner according to claim 2, wherein the BMS detects a respective voltage of each of the plurality of battery cells [Zane:  Fig 2A-2J; each 105 is monitored including detecting voltage], and the motor is stopped when the voltage of any of the plurality of battery cells is less than or equal to the reference voltage [Nakamura:  ¶29 of the translation; the motor is stopped when the battery reaches the second threshold (which can be a voltage); Zane: ¶139, discloses detecting and managing each of the battery cells].
Regarding claim 4 (Currently Amended),
Nakamura as modified teaches the vacuum cleaner according to claim 2, wherein the BMS detects a respective voltage of each of the plurality of battery cells, and the motor is stopped when the voltage of each of the plurality of battery cells is less than or equal to the reference voltage [Nakamura:  ¶29 & Zane:  ¶139; the motor can be stopped when any or each cell (i.e. 105 of Zane) drops below a reference voltage].
Regarding claim 8 (Previously Presented),
Nakamura as modified teaches the vacuum cleaner according to claim 1, wherein the reference voltage is changed when the number of times of usage of the battery exceeds a reference number [Zane:  ¶113, based on a number of charge-discharge cycles (i.e. usage of the battery) the battery state can be modified (i.e. change the reference voltage); A condition of the battery will change with every usage of the battery].
Regarding claim 9 (Previously Presented),
Nakamura as modified teaches the vacuum cleaner according to claim 1, but may not explicitly disclose wherein the reference voltage is changed when an accumulated usage time of the battery exceeds a reference accumulated time. 
However Zane further teaches wherein the reference voltage is changed when an accumulated usage time of the battery exceeds a reference accumulated time [Zane:  ¶173, ¶175-¶178; the power and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified when the reference voltage is changed as disclosed by Nakamura to change when an accumulated usage time of the battery exceeds a reference accumulated time as disclosed by Zane.  One of ordinary skill in the art would have been motivated to make this modification to extend the power capacity of the battery [Zane:  ¶113].
Regarding claim 10 (Previously Presented),
Nakamura as modified teaches the vacuum cleaner according to claim 1, but may not explicitly disclose wherein the reference voltage is changed when a voltage reduction rate according to a discharging time is larger than a reference rate for discharging of the battery.
However Zane further teaches wherein the reference voltage is changed when a voltage reduction rate according to a discharging time is larger than a reference rate for discharging of the battery [Zane:  ¶113 & ¶136-¶137, BMS can monitors the state-of-discharge (i.e. voltage reduction rate) and adjusts the battery state (i.e. includes reference voltage) to extend the life of the battery].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified when the reference voltage is changed as disclosed by Nakamura to change when a voltage reduction rate according to a discharging time is larger than a reference rate for discharging of the battery as disclosed by Zane.  One of ordinary skill in the art would have been motivated to make this modification to extend the power capacity of the battery [Zane:  ¶113].
Regarding claim 11 (Previously Presented),
Nakamura as modified teaches the vacuum cleaner according to claim 1, but may not explicitly disclose wherein the reference voltage is changed when a voltage increase rate according to a charging time is smaller than a reference rate for charging of the battery. 
However Zane further teaches wherein the reference voltage is changed when a voltage increase rate according to a charging time is smaller than a reference rate for charging of the battery [Zane:  ¶113 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified when the reference voltage is changed as disclosed by Nakamura to change when a voltage increase rate according to a charging time is smaller than a reference rate for charging of the battery as disclosed by Zane.  One of ordinary skill in the art would have been motivated to make this modification to extend the power capacity of the battery [Zane:  ¶113].
Regarding claim 12 (Previously Presented),
Nakamura as modified teaches the vacuum cleaner according to claim 1, but may not explicitly disclose wherein the reference voltage is changed when a charging time during which a predetermined amount of current charges the battery is longer than a reference charging time for charging of the battery.
However Zane further teaches wherein the reference voltage is changed when a charging time during which a predetermined amount of current charges the battery is longer than a reference charging time for charging of the battery. [Zane:  ¶113 & ¶136-¶137, BMS can monitors the state-of-charge (i.e. includes charging time) and adjusts the battery state (i.e. includes reference voltage) to extend the life of the battery].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified when the reference voltage is changed as disclosed by Nakamura to change when a charging time during which a predetermined amount of current charges the battery is longer than a reference charging time for charging of the battery as disclosed by Zane.  One of ordinary skill in the art would have been motivated to make this modification to extend the power capacity of the battery [Zane:  ¶113].
Regarding claim 13 (Previously Presented),
Nakamura as modified teaches the vacuum cleaner according to claim 1, but may not explicitly disclose wherein the reference voltage is changed when a one-time available time of the battery is less than or equal to a reference usage time for discharging of the battery. 
However Zane further teaches wherein the reference voltage is changed when a one-time available time of the battery is less than or equal to a reference usage time for discharging of the battery 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified when the reference voltage is changed as disclosed by Nakamura to change when a one-time available time of the battery is less than or equal to a reference usage time for discharging of the battery as disclosed by Zane.  One of ordinary skill in the art would have been motivated to make this modification to extend the power capacity of the battery [Zane:  ¶113].
Regarding claim 15 (Previously Presented),
Nakamura as modified teaches the vacuum cleaner according to claim 1, further comprising:  a charging device [Nakamura:  260]…configured to charge the battery [Nakamura:  Fig 4, ¶18]; and a power cord [Nakamura: ¶52; 265 is connected to an AC outlet (i.e. power cord)] separably connected to the cleaner main body and that supplies external power to the charging device [Nakamura:  ¶52; AC outlet of a commercial power source].
Nakamura may not explicitly disclose a charging device provided in the cleaner main body.
However Zane further teaches a charging device [Zane:  165] provided in the cleaner main body [Zane:  Fig 2B].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cleaner main body as disclosed by Nakamura as modified to have a charging device provided in the cleaner main body as further disclosed by Zane. One of ordinary skill in the art would have been motivated to make this modification to have a built in charging unit so the vacuum can be a self-contained unit and not separable pieces.
Regarding claim 16 (Original),
Nakamura as modified teaches the vacuum cleaner according to claim 1, further comprising a display unit that displays information to charge the battery [Nakamura:  Fig 1-4, ¶28, #226].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Zane further in view of Huang et al. (US 2016/0064963 A1), hereinafter Huang.
All references to Huang only cite portions that have a priority of 9/3/2014.

Nakamura as modified teaches the vacuum cleaner according to claim 1, further comprising: a charging device separably connected to the cleaner main body and that charges the battery [Nakamura:  Fig 4, ¶18, #260]; but may not explicitly disclose a boosting device that boosts a voltage output from the charging device and supplies the boosted voltage to the battery.
However Huang teaches an analogous battery management system with a boosting device that boosts a voltage output from the charging device and supplies the boosted voltage to the battery [Huang:  Fig 23, ¶314, #2310 contains a boost converter to boost the voltage from #180 (i.e. Charging device equivalent for #102)].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vacuum cleaner as disclosed by Nakamura as modified to have a boosting device that boosts a voltage output from the charging device and supplies the boosted voltage to the battery as disclosed by Huang.  One of ordinary skill in the art would have been motivated to make this modification to have the voltage being supplied to the battery match the requirements of the battery [Huang:  ¶314].
Response to Arguments
35 U.S.C. 103 Rejection
Applicant's arguments, see Pages 7-8, filed 8/16/2019 have been fully considered and are not persuasive.  The Applicant claims:  
Nakamura does not teach changing a threshold based on a condition of the batteryHowever, the thresholds of Nakamura are based on battery power which is a function of voltage and current of the battery and therefore do change based on the condition of the battery
Nakamura does not teach "wherein a maximum output of the motor is greater than or equal to 600W, wherein a maximum charging voltage of the battery is greater than or equal to 84.8V, and wherein a minimum current to operate the motor is less than 7.1A" of claim 1
All arguments pertaining to Huang are moot in light of the new grounds of rejection, see above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723